     21-50426-rbk Doc#14-1 Filed 05/13/21 Entered 05/13/21 13:49:32 Ntc of Dismissal All
                                     Parties Pg 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas
                                 San Antonio Division
                                                              Bankruptcy Case No.: 21−50426−rbk
                                                                     Chapter No.: 7
                                                                           Judge: Ronald B. King

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
CQ Restaurants LLC DBA Planet Sub
8823 Tradeway
San Antonio, TX 78217
SSN/TAX ID:
 32−0457826


                                          NOTICE OF DISMISSAL
You are hereby notified that an Order Dismissing the above case was entered:

   for Debtor on 5/13/21                                               for Joint Debtor (if any) on N/A



Dated: 5/13/21
                                                              Barry D. Knight
                                                              Clerk, U. S. Bankruptcy Court




                                                                                            [Notice of Dismissal (BK)] [NtcDsmBKapac]
